Perez v Gasho of Japan, Inc. (2016 NY Slip Op 00753)





Perez v Gasho of Japan, Inc.


2016 NY Slip Op 00753


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Saxe, J.P., Moskowitz, Richter, Feinman, JJ.


112 306126/11

[*1]Alyssa Perez, etc., Plaintiff-Appellant,
vGasho of Japan, Inc., et al., Defendants-Respondents.


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Beth S. Gereg of counsel), for appellant.
Lewis Brisbois Bisgaard & Smith LLP, New York (Meredith Drucker Nolen of counsel), for respondents.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered January 9, 2014, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Dismissal of the complaint was warranted in this action where plaintiffs allege that infant plaintiff tripped over a bump in a carpet runner in defendants' restaurant. The record shows that the subject defect was trivial and not actionable, where infant plaintiff's mother described the runner as being "bunched up. . .a little," with "a little lump" (see Hutchinson v Sheridan Hill House Corp., 26 NY3d 66 [2015]; Trincere v County of Suffolk, 90 NY2d 976 [1977]; see also Kwitny v Westchester Towers
Owners Corp., 47 AD3d 495 [1st Dept 2008]). There is no further detail in the record regarding the alleged defect.
Plaintiffs' remaining contentions are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK